NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1503-17T2

STATE OF NEW JERSEY,

       Plaintiff-Respondent,

v.

GREGORY KAROL,

     Defendant-Appellant.
_________________________

                Submitted October 18, 2018 – Decided November 1, 2018

                Before Judges Simonelli and DeAlmeida.

                On appeal from Superior Court of New Jersey, Law
                Division, Burlington County, Municipal Appeal No.
                18-17.

                The Hernandez Law Firm, PC, attorneys for appellant
                (Thomas M. Cannavo, of counsel and on the brief).

                Scott A. Coffina, Burlington County Prosecutor,
                attorney for respondent (Nicole Handy, Assistant
                Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Gregory Karol appeals from the October 31, 2017 Law

Division order, which denied his motion for an order for a discovery violation

and his petition for post-conviction relief (PCR). On appeal, defendant raises

the following contentions:

                                  POINT I

            THE LAW DIVISION ERRED IN FAILING TO FIND
            A DISCOVERY VIOLATION. THE DESTRUCTION
            OR LOSS OF DEFENDANT'S FILE BY THE
            PROSECUTION IN VIOLATION OF LAW
            [VIOLATED] [RULE] 7:7-7. THUS, THIS COURT
            SHOULD DE NOVO IMPOSE A NEGATIVE
            INFERENCE AGAINST THE STATE IN DECIDING
            THE [PCR] MOTION.

                                  POINT II

            IN THE CONTEXT OF THIS CASE, DEFENDANT
            ESTABLISHED    SUFFICIENT        EXCUSABLE
            NEGLECT TO RELAX THE FIVE-YEAR TIME BAR
            PURSUANT TO [RULE 7:10-2(b)(2).]

                                 POINT III

            THIS COURT SHOULD DE NOVO RULE THAT
            DEFENDANT      RECEIVED     INEFFECTIVE
            ASSISTANCE OF PLEA COUNSEL, GIVEN THE
            DEFICIENT PERFORMANCE AND PREJUDICE.
            THUS, CONVICTION SHOULD BE VACATED AND
            THE MATTER REMANDED FOR PROPER
            DISPOSITION[.]


                                                                      A-1503-17T2
                                      2
We reject these contentions and affirm.

      On February 7, 2010, defendant was charged with driving while

intoxicated (DWI), N.J.S.A. 39:4-50; driving while license suspended, N.J.S.A.

39:3-40; consumption of alcoholic beverage while in a motor vehicle, N.J.S.A.

39:4-51a; driving out of a marked lane, N.J.S.A. 39:4-88b; careless driving,

N.J.S.A. 39:4-97; and failure to report an accident, N.J.S.A. 39:4-130.

      Represented by counsel, on June 28, 2010, defendant appeared before the

municipal court and agreed to plead guilty to DWI. Prior to taking defendant's

plea, the municipal court judge advised him of the enhanced penalties he faced

as a third offender due to two prior DWI convictions. The judge also noted there

was evidence that defendant had a blood alcohol content (BAC) of .23%.

Defendant then pled guilty to DWI, gave an adequate factual basis for his plea,

and testified his plea was voluntary and not forced or coerced. The judge

accepted defendant's plea, sentenced him as a third offender in accordance with

N.J.S.A. 39:4-50(a)(3), and dismissed the remaining charges. Plea counsel later

successfully moved for defendant to serve ninety days of his mandatory 180-day

jail term in an out-patient alcohol treatment program.

      In July 2016, defendant consulted an attorney regarding filing a PCR

petition; however, his time to file had expired on June 28, 2015. The attorney


                                                                          A-1503-17T2
                                       3
requested discovery from plea counsel, the municipal court and municipal

prosecutor, and the State Police. Plea counsel responded that defendant's case

file was destroyed in Hurricane Sandy, and the State Police responded that the

case file was destroyed pursuant to its six-year retention and destruction policy.

The municipal court provided some limited discovery, including the summonses

for DWI and driving while suspended, and the Alcotest Tolerance Worksheet,

which showed defendant's BAC was .23%. The municipal prosecutor responded

that the case file was either lost or destroyed.

      On January 20, 2017, defendant filed a motion in the municipal court to

compel discovery. Nearly seven years after imposition of sentence, in April

2017, defendant filed a motion for an order for a discovery violation based on

the municipal prosecutor's destruction or loss of the case file. Defendant argued

the municipal prosecutor's conduct warranted an adverse inference against the

State because the failure to retain the case file was contrary to the State of New

Jersey Division of Archives and Records Management (DARM) Guidelines,

which require municipal prosecutors to retain case files for fifteen years. See

Div. of Archives & Records Mgmt., Municipal Prosecutor's Office, Records

Retention          &          Disposition          Schedule          (3/18/1999),

http://www.state.nj.us/state/darm/links/pdf/m170000.pdf               (Municipal


                                                                          A-1503-17T2
                                         4
Prosecutor's Case File, including Drinking Driving Report, Alcohol Influence

Report, discovery documents, and court complaints, pleadings and decision - 15

years); see also N.J.A.C. 15:3-2.1 (setting standards for retention and

destruction of public records).

      Also in April 2017, defendant filed a motion to vacate his guilty plea under

Rule 7:6-2(b), and a PCR petition under Rule 7:10-2(b)(2), both based on the

State's discovery violation and the ineffective assistance of plea counsel.

Defendant certified that: (1) plea counsel did not review discovery with him or

discuss defenses; (2) defendant was previously informed he would be sentenced

as a second DWI offender if he pled guilty, but learned on the day of trial he

would be subject to mandatory third or subsequent DWI penalties; and (3)

because of the harsh mandatory third-offender penalties, he wanted to go to trial

and contest the charges, but plea counsel advised him to plead guilty instead.

      Notably, defendant did not certify he was innocent of DWI or that the

BAC of .23% was wrong. Nevertheless, he argued that but for plea counsel's

deficiencies, he would not have pled guilty and would have gone to trial . He

also argued there was excusable neglect to relax the five-year time bar under

Rule 7:10-2(b)(2) based on the State's discovery violation and plea counsel's

deficiencies.


                                                                          A-1503-17T2
                                        5
      In a June 26, 2017 order and oral opinion, the municipal court judge

denied the motions and PCR petition 1. The judge found the PCR petition was

untimely and defendant failed to show excusable neglect to relax the five-year

time bar. The judge also determined the PCR petition was substantively without

merit. The judge rejected defendant's certification, as it contradicted his sworn

testimony on June 28, 2010, where he gave a factual basis for his plea and

confirmed his plea was voluntary and not forced or coerced.

      Defendant appealed to the Law Division. In an October 31, 2017, oral

opinion, the Law Division judge denied the motions and PCR petition.2 The

judge first held defendant was not entitled to an adverse inference for the State's

discovery violation. The judge then held defendant's PCR petition was untimely

and defendant failed to show excusable neglect to relax the five-year time bar.

The judge also found the petition was substantively without merit. The judge

determined defendant was aware he would be sentenced as a third offender prior

to pleading guilty, defendant pled guilty under oath and gave an adequate factual


1
  This was the same municipal court judge who took defendant's guilty plea and
sentenced him on June 28, 2010.
2
  Defendant did not address the denial of his motion to vacate his guilty plea in
his merits brief. Thus, the issue is deemed waived. Sklodowsky v. Lushis, 417
N.J. Super. 648, 657 (App. Div. 2011); Pressler & Verniero, Current N.J. Court
Rules, cmt. 5 on R. 2:62- 2 (2019).
                                                                           A-1503-17T2
                                        6
basis for his plea, defendant testified the plea was voluntary and not coerced,

and defendant never complained to the municipal court judge about plea counsel

or insisted on going to trial. This appeal followed.

      On appeal from a municipal court to the Law Division, the review is de

novo on the record. R. 3:23-8(a)(2). The Law Division judge must make

independent findings of fact and conclusions of law but defers to the municipal

court's credibility findings. State v. Robinson, 228 N.J. 138, 147 (2017). Unlike

the Law Division, we do not independently access the evidence.           State v.

Locurto, 157 N.J. 463, 471 (1999). The rule of deference is more compelling

where, such as here, the municipal and Law Division judges made concurrent

findings. Id. at 474. "Under the two-court rule, appellate courts ordinarily

should not undertake to alter concurrent findings of facts and credibility

determinations made by two lower courts absent a very obvious and exceptional

showing of error." Ibid. (citation omitted). "Therefore, appellate review of the

factual and credibility findings of the municipal court and Law Division 'is

exceedingly narrow.'"    State v. Reece, 222 N.J. 154, 167 (2015) (quoting

Locurto, 157 N.J. at 470).

      We first address defendant's argument in Point II that the State's discovery

violation and the ineffective assistance of plea counsel constitute sufficient


                                                                          A-1503-17T2
                                        7
excusable neglect to warrant relaxation of the five-year time bar under Rule

7:10-2(b)(2).3

      We review a judge's decision to deny a PCR petition without an

evidentiary hearing for abuse of discretion. State v. Brewster, 429 N.J. Super.

387, 401 (App. Div. 2013) (citing State v. Marshall, 148 N.J. 89, 157-58 (1997)).

However, where no evidentiary hearing was conducted, we "may review the

factual inferences the court has drawn from the documentary record de novo."

State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016). Applying these

standards, we discern no reason to reverse the denial of defendant's PCR

petition.

      A PCR petition filed in the municipal court, other than one to correct an

illegal sentence, "shall not be accepted for filing more than five years after entry

of the judgment or imposition of sentence sought to be attacked, unless it alleges



3
   We reject defendant's additional argument that the relaxed standard for the
five-year bar and excusable neglect set forth in State v. Laurick, 120 N.J. 1
(1990), should apply to ineffective assistance of counsel claims. Laurick does
not apply here. In addition, we decline to address defendant's additional
argument that because he was not advised of his right to appeal and the
applicable time frame, the five-year bar should be relaxed under State v. Martin,
335 N.J. Super. 447 (App. Div. 2000). Defendant did not raise this argument
before the municipal court or Law Division judges, and it is not jurisdictional in
nature nor does it substantially implicate the public interest. Zaman v. Felton,
219 N.J. 199, 226-27 (2014).
                                                                            A-1503-17T2
                                         8
facts showing that the delay in filing was due to defendant's excusable neglect."

R. 7:10-2(b)(2).    The rule governing PCR petitions in municipal court is

virtually identical to the rule governing PCR petitions in Superior Court,

therefore, the cases interpreting the Superior Court rules can provide guidance

to such motions in municipal court.

      "The five-year time limit is not absolute. '[A] court may relax the time

bar if the defendant alleges facts demonstrating that the delay was due to the

defendant's excusable neglect or if the "interests of justice" demand it.'" State

v. Milne, 178 N.J. 486, 492 (2004) (alteration in original) (quoting State v.

Goodwin, 173 N.J. 583, 594 (2002)).          To establish excusable neglect, the

defendant must do more than "simply provid[e] a plausible explanation for a

failure to file a timely PCR petition." State v. Norman, 405 N.J. Super. 149, 159

(App. Div. 2009). The defendant must allege specific facts sufficient to sustain

his burden of proof.     State v. Mitchell, 126 N.J. 565, 579 (1992).        When

determining whether a defendant establishes excusable neglect, the court will

acknowledge that the longer defendant's delay in filing the petition, the greater

defendant's burden in justifying the grant of post-conviction relief. State v.

D.D.M., 140 N.J. 83, 101 (1995).         "As time passes after conviction, the

difficulties associated with a fair and accurate reassessment of the critical events


                                                                            A-1503-17T2
                                         9
multiply." Mitchell, 126 N.J. at 575. "Achieving 'justice' years after the fact

may be more an illusory temptation than a plausibly attainable goal when

memories have dimmed . . . and evidence is lost or unattainable." Ibid. This is

further exemplified in post-conviction proceedings in municipal court because

the municipal court administrator is only required to maintain court recordings

for five years. See R. 7:8-8(a).

      Here, defendant did not file his PCR petition until nearly seven years after

the date of his conviction and did not demonstrate excusable neglect to warrant

relaxation of the time bar. Defendant has failed to explain how plea counsel's

alleged ineffectiveness or the State's discovery violation caused or contributed

to the extensive delay in filing his PCR petition. There is simply no basis for a

claim of excusable neglect, as the State's discovery violation and plea counsel

alleged deficiencies had no bearing whatsoever on the untimely filing of the

PCR petition. Defendant's PCR petition was untimely, and we find no reason to

relax the time bar.

      We have considered defendant's remaining contentions in light of the

record and applicable legal principles and conclude they are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                          A-1503-17T2
                                      10